Citation Nr: 1040707	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-29 528	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran served on active duty from December 1948 to December 
1968, he died in December 2007.  The appellant is the Veteran's 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2008 rating decision issued by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama.  

In August 2010, a Travel Board hearing was held at the RO before 
the undersigned Acting Veterans Law Judge.  A transcript is in 
the claims file.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that the immediate 
cause of his death was interstitial pulmonary fibrosis; pneumonia 
was listed as a significant condition which contributed to death.

2.  At the time of the Veteran's death, his service-connected 
disabilities were cold injury of the right lower extremity rated 
as 30 percent disabling; cold injury of the left lower extremity, 
rated as 30 percent disabling; prostatitis, rated as zero percent 
disabling; a left knee disability rated as zero percent 
disabling; and bilateral hearing loss, rated 20 percent 
disabling. 

3.  At the time of the Veteran's death, his combined disability 
rating was 70 percent.

4.  The Veteran did not have a chronic pulmonary or respiratory 
disease during service, a chronic pulmonary or respiratory 
disease did not manifest until many years after separation from 
service, and the pulmonary disease that caused the Veteran's 
death was not related to his active service.  

5.  The Veteran's death did not result from any disorder incurred 
in or aggravated by service, including any service-connected 
disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
decision of the United States Court of Appeals for Veterans 
Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, e.g., 
as to potential downstream issues such as effective date.

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that a proper VCAA notice for dependency and indemnity 
compensation (DIC) claim based on cause of death must also 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
claim; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.

VA has substantially fulfilled the above VCAA notice and 
development assistance requirements in this case.  In January 
2008 the RO sent a letter to the appellant informing her of her 
and VA's respective duties in obtaining evidence, the kind of 
evidence probative in her case, and that to establish service 
connection for the cause of the Veteran's death it must be shown 
that the condition that caused his death had onset during service 
or was permanently aggravated by service.  In other words, the RO 
provided her with general notice for the type of claim she filed.  
That letter was followed by initial RO adjudication of the claim 
in February 2008.  The January 2008 VCAA letter provided the 
appellant with adequate notice of the duty-to-assist provisions 
of the VCAA, and informed her of the information and evidence 
necessary to substantiate her claim.   

Although the letter did not specifically list the conditions for 
which the Veteran was service connected at the time of his death, 
the Board finds that this omission was not prejudicial to the 
appellant.  The RO informed the appellant of those facts in the 
February 2008 decision when it denied the accrued benefits claim 
(which the appellant did not appeal) and again in the September 
2008 statement of the case.  Furthermore, during the August 2010 
hearing, the undersigned again informed the appellant of the 
conditions for which service connection was in place at the time 
of the Veteran's death.  Importantly, the appellant acknowledged 
this information and gave no indication that she was unaware of 
the conditions for which service connection had been granted or 
that he had been granted service connection for the conditions.  
She also testified as to the Veteran's medical condition over the 
course of their marriage, remarking on his treatment for his 
prostate condition and indicating that she was aware that he had 
suffered frostbite injury of his feet.  From these facts, the 
Board concludes that the appellant did know for what conditions 
service connection had been established during the Veteran's 
lifetime and has not been prejudiced by the defect in VCAA 
notice.  See generally Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(explaining the rule of prejudicial error in the context of 
claims for VA benefits).  

With respect to the Dingess requirements, the appellant was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the benefit sought on appeal.  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the claim 
for service connection for the cause of the Veteran's death.  Any 
questions as to the appropriate effective date to be assigned are 
moot.  Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of this case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a claimant in the development of 
the claim.  This duty includes assisting the claimant in the 
procurement of service treatment records (STRs) and post-service 
treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO letters requested 
that the claimant advise of any VA and/or private medical sources 
of evidence pertinent to her claim, and that she provide 
necessary authorization to obtain those records.  They also 
requested evidence and information about treatment after service 
in support of the claim.  They further requested any medical 
records, lay statements, or other evidence which might serve to 
corroborate the appellant's assertions in support of her claim.  

The claims file reflects that the RO associated records from the 
indicated private source.  In addition, the Veteran's STRs 
records were reviewed.  All records and responses received were 
associated with the claims file, and the appellant was informed, 
by the appealed rating action as well as by the SOC, of the 
records obtained and hence, by implication, of records not 
obtained, in furtherance of the appealed claim.  Both in-service 
and post-service private treatment records were obtained and 
associated with the claims file.  The appellant did not indicate 
the existence of additional pertinent evidence that has not been 
requested or obtained.  She testified in support of her claim at 
the August 2010 Travel Board hearing.  In a January 2008 written 
statement, the appellant reported that she had no further 
information or evidence to submit in support of her claim.

The duty to assist encompasses obtaining medical opinions.  In 
determining whether a medical examination be provided or medical 
opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C.A. § 5103(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the Board finds that VA has no duty to obtain a 
medical opinion because the evidence does not establish pulmonary 
disease during service or within an applicable presumptive 
period.  

Furthermore, the appellant was informed about the kind of 
evidence required and the kinds of assistance that VA would 
provide, and she was supplied with the text of 38 C.F.R. § 3.159.  
She did not provide any information to VA concerning available 
relevant treatment records that she wanted the RO to obtain for 
her that were not obtained.  She had previously been given more 
than one year in which to submit evidence after the RO gave her 
notification of her rights under the pertinent statute and 
regulations.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In sum, "the 
record has been fully developed, "and it is difficult to discern 
what additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to substantiate 
her claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations and the record is thus ready for appellate review.


II.  The Merits of the Claim

The Veteran died in December 2007, and the death certificate 
lists the immediate cause of death as interstitial pulmonary 
fibrosis; the interval between onset and death was listed as 
unknown.  Pneumonia was listed on the death certificate as a 
significant condition that contributed to the Veteran's death.  

The appellant contends that the Veteran's fatal pulmonary 
fibrosis was etiologically related to disabilities he incurred 
while he was in service.  She maintains that the Veteran was 
exposed to cold in service (as evidenced by his service 
connection for cold injury) and that it was this cold exposure 
that led to his subsequent development of pulmonary fibrosis.

The appellant testified at her August 2010 Travel Board hearing 
that the Veteran had died of pulmonary fibrosis and that he had 
undergone two cardiac surgeries before it was found that he had 
pulmonary fibrosis.  She stated that it had been three years from 
the time of the diagnosis of pulmonary fibrosis until the 
Veteran's death.  The appellant testified that the Veteran's 
pulmonary fibrosis should be service-connected because there was 
no reason, including any genetic reason, for the disease.  She 
stated that the pulmonary fibrosis could be related to the 
Veteran having been in the Korean War, including exposure to 
cold, frostbite, mortars and gunsmoke.  The appellant also 
testified that no medical professional had told her that the 
Veteran's pulmonary fibrosis was related to his service-connected 
cold injuries or to anything in the war.  She reported that the 
Veteran's doctors had told her that they did not know what caused 
the pulmonary fibrosis.

In order to establish entitlement to service connection for the 
cause of the Veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The Board must determine 
whether the Veteran had a disability incurred in or aggravated by 
service that was either the principal, or primary, cause of 
death, or whether it was a contributory cause of death.  A 
service-connected disability is the principal cause of death when 
that disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death is defined as one inherently not 
related to the principal cause.  38 C.F.R. § 3.312(c).  For a 
service-connected disability to constitute a contributory cause, 
it must be shown that it "contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death."  Id.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.

Additionally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  If a chronic disease is 
shown in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  Continuity of symptomatology is required 
where the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  

Review of the Veteran's service medical treatment records reveals 
that he underwent a physical examination in November 1951.  His 
lungs were noted to be normal, and no defects were identified on 
the associated chest x-ray.  In January 1959, the Veteran had a 
chest X-ray that was normal.  In August 1962, he underwent 
another medical examination.  His chest X-ray was normal and his 
lungs and chest were described as normal.  A chest x-ray was 
accomplished in March 1964, and the results were negative.  The 
Veteran underwent a service retirement examination in August 
1968.  On clinical evaluation, his lungs and chest were normal.  
In addition, the associated radiographic examination of his chest 
was negative.  This evidence tends to show that the Veteran did 
not have a lung disease or injury during service.  There is no 
evidence to the contrary.  

The December 2007 medical records from the Shelby Memorial 
Hospital where the Veteran died that month state that, at the 
time of admission, he had a history of advanced pulmonary 
fibrosis, probably idiopathic.  The previous medical history 
showed interstitial lung disease, probable idiopathic pulmonary 
fibrosis.  The Veteran's chest x-ray in December 2007 revealed 
extensive bilateral interstitial disease involving all lobes.  
The admitting clinical impression was advancing interstitial lung 
disease compatible with idiopathic pulmonary fibrosis.  The 
terminal discharge diagnoses included progressive respiratory 
failure secondary to progressive pulmonary fibrosis with likely 
pneumonia from an unknown organism; coronary artery disease; and 
pulmonary hypertension.  There was a notation that the Veteran 
had suspected pneumonia superimposed over extensive pulmonary 
fibrosis.

At the time of the Veteran's death, he was service-connected for 
a cold injury of the right lower extremity rated as 30 percent 
disabling; for a cold injury of the left lower extremity, rated 
as 30 percent disabling; for prostatitis, rated as zero percent 
disabling; for a left knee disability rated as zero percent 
disabling; and for bilateral hearing loss, rated 20 percent 
disabling.  His combined disability rating at the time of his 
death was 70 percent.  However, the evidence of record contains 
no indication whatsoever that there is any etiologic nexus 
between the service-connected disabilities (singly or in 
combination) and a principal or contributory cause of the 
Veteran's death.  In fact, the appellant testified that the 
Veteran's doctors had stated there was no known cause for the 
Veteran's fatal condition and this is reflected in the name of 
the disease itself - idiopathic pulmonary fibrosis.

The Board has considered the appellant's statements and sworn 
testimony.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The appellant is competent to report her observations regarding 
the Veteran's death, because this requires only personal 
knowledge which comes to her through her senses.  Layno, supra, 
at 470.  As to the appellant's speculation that the Veteran's 
pulmonary condition which caused his death was the result of 
breathing cold air during service and being exposed to the 
hazards of war, the Board finds that this speculation is not 
competent evidence as to what caused the Veteran's pulmonary 
disease because this question, under the facts of this case, is 
not subject to non-expert (layperson) opinion evidence.  

The Board is not saying that a non-expert may never provide a 
probative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent 
medical evidence is necessarily required when the determinative 
issue is medical diagnosis or etiology).  Whether a layperson is 
competent to provide an opinion as to the etiology of a condition 
depends on the facts of the particular case.  In Davidson, the 
U.S. Court of Appeals for the Federal Circuit (Federal Circuit) 
drew from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
to explain its holding.  Id.  In a footnote in Jandreau the 
Federal Circuit addressed whether a layperson could provide 
evidence regarding a diagnosis of a condition and explained that 
"[s]ometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the appellant seeks to offer an etiology opinion rather 
than provide a diagnosis, the reasoning expressed in Jandreau is 
applicable.  The Board finds that the question of whether the 
Veteran's pulmonary condition that caused his death was itself 
caused by exposure to cold air or the hazards of war in the early 
1950s is a question to complex to be addressed by a layperson.  
Such an etiology is not amenable to observation alone.  Rather it 
is a matter of public knowledge that whether a given disease is 
caused by exposure to some environmental condition is the subject 
of research by highly trained and educated scientists and 
physicians.  

In addition, the evidence of record does not demonstrate that the 
Veteran incurred any such disorders until many years after 
service.  The Board emphasizes the multi-year gap between 
discharge from active duty service and the diagnoses for each of 
these disorders.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).  Given the absence of a diagnosis and 
treatment for the Veteran's pulmonary problems for many years 
after service, the evidence is against a finding that any of the 
disorders listed on the death certificate are related to active 
duty based on continuity of symptomatology.  

In this case, the Board places higher probative value on the 
opinion of the physician who signed the death certificate than 
the contentions of the appellant.  As a result, the Board 
concludes that there is no competent evidence of record 
establishing any etiologic relationship between the Veteran's 
death and any incident of his military service.  Accordingly, the 
Board finds that the evidence fails to demonstrate that the 
Veteran incurred a chronic disability in service relating to a 
pulmonary disease, including pneumonia, or to a respiratory 
disease.

The competent evidence of record weighs against the appellant's 
contentions.  The death certificate assessed the immediate cause 
of death as interstitial pulmonary fibrosis, with pneumonia as a 
significant condition that contributed to death.  The Veteran was 
not service-connected for any pulmonary or respiratory disease, 
or for pneumonia during his lifetime and neither the terminal 
hospital records nor the death certificate provides any mention 
of any factors relating the Veteran's death to his military 
service.  

Moreover, the Board finds that the weight of the competent 
evidence does not otherwise attribute the Veteran's death, or any 
condition listed on the Veteran's death certificate, to service.  

Because the weight of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death, the appeal must be denied.  There is no reasonable doubt 
to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


